[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 07-12633                   January 11, 2008
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                 CLERK

                D. C. Docket No. 06-00348-CR-T-26-TGW

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

JIMMY L. CONEY,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (January 11, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Jimmy L. Coney appeals his conviction for possession of a firearm by a

convicted felon in violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1). Coney argues

that the district court abused its discretion by denying his motion to withdraw his

guilty plea. We affirm.

      We review the denial of a motion to withdraw a guilty plea for abuse of

discretion, United States v. Crumbley, 872 F.2d 975, 977 (11th Cir. 1989), and

reverse only if the denial was “arbitrary or unreasonable,” United States v. Najjar,

283 F.3d 1306, 1307 (11th Cir. 2003) (per curiam).

      Under Federal Rule of Criminal Procedure 11(d)(2), a defendant may

withdraw a guilty plea after the court accepts the plea but before sentencing if the

district court rejects the plea agreement or “the defendant can show a fair and just

reason for requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(A)–(B). “The

decision to allow withdrawal is left to the sound discretion of the trial court.”

United States v. Buckles, 843 F.2d 469, 471 (11th Cir. 1988) (citing United States

v. Stitzer, 785 F.2d 1506, 1514 (11th Cir. 1986)). In determining whether the

defendant has met his burden of showing a fair and just reason for requesting the

withdrawal, a district court may consider the totality of the circumstances

surrounding the plea, including “(1) whether close assistance of counsel was

available; (2) whether the plea was knowing and voluntary; (3) whether judicial

                                          2
resources would be conserved; and (4) whether the government would be

prejudiced if the defendant were allowed to withdraw his plea.” Id. at 472

(citation omitted).

      Coney argues that his desire to go to trial from the beginning establishes

that his plea was not knowing and voluntary and, as a result, the district court

abused its discretion when it denied his motion to withdraw the guilty plea. This

argument fails. When it accepted Coney’s plea, the district court ensured that

Coney was of sound mind, had not been coerced, comprehended and could read

English, and had adequate representation. The district court explained at length

the implications of a guilty plea. Coney’s later assertion that he had wanted to go

to trial since he first appeared before the court is insufficient to establish an abuse

of discretion.

      Coney also argues that the district court abused its discretion because it did

not explicitly consider whether judicial resources would be conserved and whether

the government would be prejudiced if the defendant were allowed to withdraw

his plea. The government argues that we should review for plain error because

Coney did not raise this argument at the district court. Regardless of the standard

of review, the district court did not err. A district court need not find prejudice to

the government, Buckles, 843 F.2d at 474, and the denial of Coney’s motion

                                           3
clearly served the goal of conserving judicial resources, see United States v.

Freixas, 332 F.3d 1314, 1319 (11th Cir. 2003).

      We affirm Coney’s conviction.

             AFFIRMED.




                                         4